     Case 5:20-cv-00222-MAD-ATB Document 12-1 Filed 05/09/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 JIANGSU GTIG ESEN CO., LTD.,                                          DECLARATION OF
                                                                       BRIAN J. BUTLER IN
                                 Plaintiff,                            SUPPORT OF
                                                                       PLAINTIFF’S MOTION
                        v.                                             FOR DEFAULT
                                                                       JUDGMENT BY THE
 AMERICAN FASHION NETWORK, LLC, AND JES                                CLERK
 APPAREL, LLC,
                                                                       Civil Action No.
                                 Defendants.
                                                                       5:20-cv-00222 (MAD/ATB)




                             DECLARATION OF BRIAN J. BUTLER

               Brian J. Butler, Esq. declares, pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

               1.      I am a member of the law firm Bond, Schoeneck & King, PLLC,

attorneys for the plaintiff in the above-captioned action, Jiangsu Gtig Esen Co., Ltd.,

(hereinafter “Plaintiff”).

               2.      I submit this declaration in support of Plaintiff’s Application to the

Clerk for Default Judgment against the defendants, American Fashion Network, LLC

and JES Apparel, LLC (collectively, “Defendants”) pursuant to Rule 55(b)(1) of the

Federal Rules of Civil Procedure and Rule 55.2(a) of the Local Rules for the Northern

District of New York.

               3.      Neither of the Defendants is an infant or an incompetent person.

               4.      Neither of the Defendants is in the military.
     Case 5:20-cv-00222-MAD-ATB Document 12-1 Filed 05/09/20 Page 2 of 5




              5.     Plaintiff commenced this action by filing its Complaint against

Defendants on February 27, 2020. See Dkt. No. 1.

              6.     Both Defendants have defaulted in appearance in the action.

              7.     Service was properly effected on defendant American Fashion

Network, LLC. On March 11, 2020, Plaintiff filed proof of service demonstrating that

American Fashion Network, LLC was duly served with the Summons and Complaint in

this action by means of service through the New York Secretary of State on March 9,

2020, pursuant to Rule 4 of the Federal Rules of Civil Procedure and New York Limited

Liability Law § 303. See Dkt. No. 5. Attached as Exhibit A is the filed affidavit of service

for defendant American Fashion Network, LLC.

              8.     Service was properly effected on defendant JES Apparel, LLC. On

March 11, 2020, Plaintiff filed proof of service demonstrating that JES Apparel, LLC was

duly served with the Summons and Complaint in this action by means of service

through the Secretary of State on March 11, 2020, pursuant to Rule 4 of the Federal

Rules of Civil Procedure and New York Limited Liability Law § 303. See Dkt. No. 6.

Attached as Exhibit B is the filed affidavit of service for defendant JES Apparel, LLC.

              9.     Defendant American Fashion Network, LLC’s time to answer or

otherwise defend this action expired on March 30, 2020, pursuant to the Court’s Text

Entry Setting/Resetting the Deadline to Answer, which Text Entry was entered on March

13, 2020 and updated March 20, 2020.

              10.    Defendant JES Apparel, LLC’s time to answer or otherwise defend

this action expired on April 1, 2020, pursuant to the Court’s Text Entry Setting/Resetting




                                             2
     Case 5:20-cv-00222-MAD-ATB Document 12-1 Filed 05/09/20 Page 3 of 5




the Deadline to Answer, which Text Entry was entered on March 13, 2020 and updated

March 20, 2020.

              11.     Neither of the Defendants served or filed an answer or a motion

pursuant to Rule 12 of the Federal Rules of Civil Procedure, or otherwise defended this

action.

              12.     Neither of the Defendants requested a further extension of time to

answer or move with respect to Plaintiff’s Complaint, and Plaintiff did not agree to any

further extension.

              13.     Plaintiff made application to the Clerk of the Court for a Clerk’s

Entry of Default, pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and

Rule 55.1 of the Local Rules for the Northern District of New York. See Dkt. No. 8 and

Dkt. No. 9.

              14.     The Clerk entered a certificate of entry of default on April 13, 2020.

See Dkt. No. 10. Attached as Exhibit C is the Clerk’s Entry of Default.

              15.     Plaintiff is now entitled to a Default Judgment against Defendants.

              16.     As set forth in the Declaration of Xing Zhangjuan and the attached

Statement of Amounts Due, Without Interests or Costs, the amount shown is justly due

and owing and no part has been paid except as set forth in the Statement of Amounts

Due, Without Interests or Costs. Attached as Exhibit D is the Declaration of Xing

Zhangjuan dated May 6, 2020, with Exhibit 1, Statement of Amounts Due, Without

Interests or Costs.

              17.     As part of its Motion for Default Judgment, Plaintiff has submitted a

Statement of Amounts Due, With Interests and Costs as required by Local Rule 55.2(a).

                                              3
     Case 5:20-cv-00222-MAD-ATB Document 12-1 Filed 05/09/20 Page 4 of 5




Attached as Exhibit E is the Statement of Amounts Due, With Interest and Costs, with

Appendix I: Interest Calculation.

              18.    The Statement of Amounts Due, With Interests and Costs shows

the principal amount due, which does not exceed the amount demanded in the

Complaint, and credits Defendants with payments made prior to and after the Complaint

for the amounts and dates of payments, in accordance with Local Rule 55.2(a). See

Exhibit E, Appendix I; Dkt. No. 1.

              19.    Interest has been calculated for each unpaid and past due invoice

from the due date of each invoice to May 6, 2020, at the statutory rate of nine per

centum per annum or (9% / 365) per diem, pursuant to CPLR §§ 5001, 5004 and Local

Rule 55.2(a). See Exhibit E, Appendix I.

              20.    The disbursements sought to be taxed have been made in the

action or will necessarily be made or incurred. See Exhibit E

              21.    The amount shown in the Statement of Amounts Due, With Interest

and Costs, $4,979,437.53, is justly due and owing and no part has been paid except as

set forth as Local Rule 55.2(a) requires. See Exhibits D and E.

              22.    Based on the foregoing, Plaintiff respectfully requests that the Clerk

of the Court enter Default Judgment against Defendants and in favor of Plaintiff in the

amount of $4,979,437.53, pursuant to Rule 55(b)(1) of the Federal Rules of Civil

Procedure and Rule 55.2(a) of the Local Rules for the Northern District of New York.

              23.    Plaintiff respectfully requests that the Clerk of the Court grant

Plaintiff’s Motion for Default Judgment, pursuant to Rule 55(b)(1) of the Federal Rules of

Civil Procedure and Local Rule 55.2(a).

                                             4
    Case 5:20-cv-00222-MAD-ATB Document 12-1 Filed 05/09/20 Page 5 of 5




             24.    A proposed judgment is attached hereto as Exhibit F.

      I declare under penalty of perjury that the foregoing is true and correct.

EXECUTED this 8th day of May 2020.




                                                _____________________________
                                                     Brian J. Butler (510105)




                                            5

                                                                                   3538662.2
